DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (“AIA ”).
Non-Final Office Action
This Office Action responds to the filing of the application on November 25, 2020.
                Status of Claims
Claims 1-10 are pending and have been examined. The claim rejections and objections to the Specification are below.
Drawings
The drawings are objected to because of the following informalities: 
In All the Figures, it is preferable to replace the reference characters with more finalized versions. Also in FIGS. 6A-6G, some of the text is too light and hard to read, so it is preferable to replace that text with darker and clearer text.
In FIG. 4, the “payment card system 400” is mentioned in paragraph [0041] and “system 400” is mentioned in paragraph [0043], but not shown in FIG. 4. Hence, either a reference character for “400” should be shown in FIG. 4, or references to “payment card system 400” should be removed from the Specification, as mentioned below in the Specification objections.
Appropriate correction is required. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office Action. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the Examiner, Applicants will be notified and informed of any required corrective action in the next Office Action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
On page 3, paragraph [0003], first sentence, “A summary of credit card fraud and its economic impact are set out below” should be “A summary of credit card fraud and its economic impact is set out below” because the “summary” (singular) not the “credit card fraud and its economic impact” (plural) is being discussed.
On page 3, paragraph [0005], third line down, “…certain types of malicious malware is” should be “…certain types of malicious malware are” (same singular/plural issue above).
On page 4, paragraph [0007], seventh to ninth lines down, “…shifted to merchant…stored within mobile device” should be “…shifted to the merchant…stored within a mobile device”.
On page 4, paragraph [0008], fourth line down, “mailorder” should be “mail-order” (to be consistent with the above usage of that term).
On page 5, paragraph [0010], third line down, “each time they wanted” should be “each time they want” instead. Also, sixth line down, “and for cardholder” should be “and for the cardholder”.
On page 7, paragraphs [0016]-[0017], the acronyms PAN and BIN should preferably be defined the first time that they are used.
On page 10, paragraph [0033], last line of paragraph, “complete consummate a transaction” should be “complete or consummate a transaction” or “completely consummate a transaction”, etc. (the redundancy of “complete consummate” should be removed).
On page 11, paragraph [0037], sixth line down, “be used authorize” should be “be used to authorize”.
On page 12, paragraph [0038], eleventh line down, “when used to authorized” should be “when used to authorize”. Also, third line from the bottom, “on line” should be “online”.
On page 13, paragraph [0041] (also on page 14, paragraph [0043]), “payment card system 400” or “system 400” is mentioned but a reference character for “400” does not appear in FIG. 4. Hence, either a reference character for “400” should be added to FIG. 4, as mentioned above for the objections to the Drawings, or all instances of “payment card system 400” should be removed.
On page 14, paragraph [0043], third line down, “when used to authorized transactions” should be “when used to authorize transactions”.
On page 22, paragraph [0058], fourth line from the bottom, “The Core Banking System 520 send message 680 any calendar day…” should be “The Core Banking System 520 sends message 680 specifying any calendar day…” (specifying is suggested, but it can be any word that clarifies that the calendar day restrictions are specified/provided, etc.).
Appropriate correction is required.
Claim Objection
As to claim 1, the limitation “and a at least one” in the first paragraph beginning “issuing a first physical card…” should be “and at least one” (remove the “a” as it appears to be a typographical error).
Examiner Suggestions
Examiner suggests for the below noted claim limitations to be amended for improvement to the claim’s form and provide better consistency.  
As to claims 2-3 & 5-6, “A method…” should be “The method…”. 
As to claims 8-10, “An enhanced-security payment card…” should be “The enhanced-security payment card…”.
As to claims 2-3, 5-6 & 8-9, the first time they are defined, the limitations “PAN” and “BIN” should be defined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As to claim 4, the limitation “a card processing system” is mentioned three times in the claim: first in the preamble, second in the second-to-last paragraph and third in the last paragraph – hence there is confusion as to whether these limitations are referring to the same “card processing system” or different ones. If the former, then the latter two recitations should be “the card processing system”. If the latter, then each system should be distinguished, e.g., first/second/third modifiers can be utilized.
The dependent claims of those mentioned above are also rejected by virtue of depending on a rejected base claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claims are either directed to a method (independent claim 1), another method (independent claim 4), and an enhanced-security payment card (independent claim 7), all of which constitute at least one of the statutory categories of invention (e.g., process or article of manufacture).
Step 2A, Prong One:  The Examiner has identified independent “method” claim 1 as the claim that best represents the claimed invention for analysis and is similar to independent “method” claim 7 and independent “enhanced-security payment card” claim 7.  The claim recites a method of protecting transactions in a card processing system from fraud, which is considered a judicial exception because it falls under the category of certain methods of organizing human activity, such as: “issuing a first physical card having a first account number and…at least one of a magnetic strip and a smart chip, the first physical card valid only for card-must-be-present transactions; and issuing a second physical card having a second account number, the second physical card without either a magnetic strip or chip and valid only for card-not-present transactions”, which are also commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). As a result, the claims are directed to the abstract idea of a human being issuing physical cards having different account numbers and possessing or lacking features such as magnetic strips, smart chips and being valid only for card-must-be-present or card-not-present transactions. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, claim 1 recites an abstract idea. This judicial exception directed to certain methods of organizing human activity is also not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as analyzed below.
Step 2A, Prong Two: This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (MPEP 2106.05.f). In particular, the claim only recites the additional elements of a card processing system, a first physical card having at least one of a magnetic strip and a smart chip and a second physical card without either a magnetic strip or chip to perform all the steps. A plain reading of FIGS. 2A-2B as well as its associated descriptions in paragraphs [0038]-[0040] of Applicants’ Specification reveals that the above listed components can be general-purpose, generic or commercially available computing elements or devices programmed to perform the claimed steps. See, e.g., Apps.’ Spec., para. [0038] (“The CPO payment card 105 further includes at least one of, and preferably both, a magnetic strip 122 and a smart chip 124 (e.g., EMV chip). The CPO payment card 105 may further include a security hologram 126. The magnetic strip 122 and the smart chip 124 each include an encoded machine-readable account number 128 that cannot be read by a human.”) Hence, the additional elements of the card processing system, the first physical card having at least one of the magnetic strip and the smart chip and the second physical card, e.g., as generic systems, and cards with strips and smart chips (having program instructions stored thereon performing) generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components or to implement an abstract idea by merely adding the words “apply it” (or an equivalent) with the judicial exception. Thus, in the claim, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
In addition to the additional elements of the card processing system, the first physical card having at least one of the magnetic strip and the smart chip and the second physical card of independent claim 1, independent claims 4 & 7 also contain the generic computing components of: a payment card having at least one of a magnetic strip or a smart chip (claim 4), an enhanced-security payment card (claim 7), and a physical card (claim 7).
Step 2B: Thus, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the card processing system (claims 1, 4 & 7), the first physical card having at least one of the magnetic strip and the smart chip (claim 1), the second physical card (claim 1), the payment card having at least one of a magnetic strip or a smart chip (claim 4), the enhanced-security payment card (claim 7), and the physical card (claim 7) recited in the claims or used to perform the steps listed in the claims amount to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception. Thus, the additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Furthermore, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, independent claim 1 is not patent eligible, nor are independent claims 4 & 7 based on similar reasoning and rationale.
Dependent claims 2-3, 5-6 & 8-10, when analyzed as a whole, are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. For instance:
In claims 2, 5 & 8, the limitations of “A method of protecting transactions from fraud in accordance with Claim 1, wherein: the first account number is a first PAN number; and the second account number is a second PAN number” (claim 2), “A method of protecting transactions from fraud in accordance with Claim 4, wherein: the first account number is a first PAN number; and the second account number is a second PAN number” (claim 5), and “An enhanced-security payment card in accordance with Claim 7, wherein: the first account number is a first PAN number; and the second account number is a second PAN number” (claim 8), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the first and second account numbers in a method of protecting transactions in a card processing system from fraud.
In claims 3, 6 & 9, the limitations of “A method of protecting transactions from fraud in accordance with Claim 2, wherein: the first PAN number is selected from a first preselected BIN number range; and the second PAN number is selected from a second preselected BIN number range” (claim 3), “A method of protecting transactions from fraud in accordance with Claim 5, wherein: the first PAN number is selected from a first preselected BIN number range; and the second PAN number is selected from a second preselected BIN number range” (claim 6), and “An enhanced-security payment card in accordance with Claim 8, wherein: the first PAN number is selected from a first preselected BIN number range; and the second PAN number is selected from a second preselected BIN number range” (claim 9), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the first and second PAN numbers in a method of protecting transactions in a card processing system from fraud.
In claim 10, the limitations of “An enhanced-security payment card in accordance with Claim 7, further comprising: a return code comprising four digits printed in human readable form on the card body; and wherein the return code is identical to the last four digits of the first account number”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe a return code on an enhanced-security payment card in a method of protecting transactions in a card processing system from fraud.
Therefore, the dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  In addition, the dependent claims do not include additional elements that integrate into a practical application or are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each element is taken alone. Thus, the claims as a whole do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims are also not patent eligible, and as a result, claims 1-10 are not eligible subject matter under 35 U.S.C. 101.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-17 & 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Safak et al., U.S. Pat. Pub. 2019/0156335 A1 (“Safak”).
As to claim 1, Safak discloses “A method of protecting transactions in a card processing system from fraud comprising:” (Safak, para. [0006] (“exemplary method”)).
“issuing a first physical card having a first account number and…at least one of a magnetic strip and a smart chip, the first physical card valid only for card-must-be-present transactions; and”. See, e.g., Safak, para. [0003] (“The payments industry is evolving to support payment form factors that provide increased protection against counterfeit, account misuse, and other types of inappropriate conduct. While EMV chip cards provide substantial protection for card-present transactions, it is desirable minimize unauthorized use of account data and to reduce the potential for misconduct in card-not-present and emerging transaction environments which combine elements of card-present and card-not-present transactions. Payment tokenization systems are appropriate to help achieve these goals.”).
“issuing a second physical card having a second account number, the second physical card without either a magnetic strip or chip and valid only for card-not-present transactions”. See, e.g., Safak, para. [0003] (“The payments industry is evolving to support payment form factors that provide increased protection against counterfeit, account misuse, and other types of inappropriate conduct. While EMV chip cards provide substantial protection for card-present transactions, it is desirable minimize unauthorized use of account data and to reduce the potential for misconduct in card-not-present and emerging transaction environments which combine elements of card-present and card-not-present transactions. Payment tokenization systems are appropriate to help achieve these goals.”).
As to claim 4, Safak also discloses a “method of protecting transactions in a card processing system from fraud comprising: issuing a payment card having a first account number, a second account number and at least one of a magnetic strip or a smart chip; wherein the first account number is encoded in machine readable language on each of the at least one of the magnetic strip or the smart chip and not displayed in human readable form on the payment card; wherein the second account number is displayed in human readable form on the payment card and is not encoded in machine readable language on either of the at least one of the magnetic strip or the smart chip; wherein only the first account number is valid in a card processing system only for card-must- be-present transactions; and wherein only the second account number is valid in a card processing system only for card- not-present transactions.” See Safak above for the nearly identical limitations above in claim 1.
As to claim 7, Safak also discloses an “enhanced-security payment card, the card comprising: a physical card having a body, and at least one of a magnetic strip or a smart chip; wherein a first account number issued for a card processing system is encoded in machine readable language on each of the at least one of the magnetic strip or the smart chip and not displayed in human readable form on the card body; wherein a second account number issued for the card processing system is displayed in human readable form on the card body and is not encoded in machine readable language on either of the at least one of the magnetic strip or the smart chip; wherein only the first account number is valid only for card-must-be-present transactions on the card processing system; and wherein only the second account number is valid for card-not-present transactions on the card processing system.” See Safak above for the nearly identical limitations above in claim 1.
As to claims 2, 5 & 8, Safak also discloses the limitations of “A method of protecting transactions from fraud in accordance with Claim 1, wherein: the first account number is a first PAN number; and the second account number is a second PAN number” (claim 2), “A method of protecting transactions from fraud in accordance with Claim 4, wherein: the first account number is a first PAN number; and the second account number is a second PAN number” (claim 5), and “An enhanced-security payment card in accordance with Claim 7, wherein: the first account number is a first PAN number; and the second account number is a second PAN number” (claim 8). See, e.g., Safak, para. [0004] (“Payment tokens are surrogate values that replace the Primary Account Number (PAN) in the payments ecosystem.”).
As to claims 3, 6 & 9, Safak also discloses the limitations of “A method of protecting transactions from fraud in accordance with Claim 2, wherein: the first PAN number is selected from a first preselected BIN number range; and the second PAN number is selected from a second preselected BIN number range” (claim 3), “A method of protecting transactions from fraud in accordance with Claim 5, wherein: the first PAN number is selected from a first preselected BIN number range; and the second PAN number is selected from a second preselected BIN number range” (claim 6), and “An enhanced-security payment card in accordance with Claim 8, wherein: the first PAN number is selected from a first preselected BIN number range; and the second PAN number is selected from a second preselected BIN number range” (claim 9). See, e.g., Safak, Abstract (“A payment token is generated within a token bank identification number (BIN) range”).
As to claim 10, Safak also discloses the limitations of “An enhanced-security payment card in accordance with Claim 7, further comprising: a return code comprising four digits printed in human readable form on the card body; and wherein the return code is identical to the last four digits of the first account number”. See, e.g., Safak, para. [0048] (“Institution Identification Codes (IIC)”); [0049] (“code values”).
Prior Art Made of Record
The following prior art made of record and not relied upon is considered pertinent:
Groarke et al., U.S. Pat. Pub. 2016/0140558 A1 – for discussing similar subject matter to the claims (Title).
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY T HSIEH whose telephone number is 571-270-3381.  The Examiner can normally be reached on M-F 8am-6pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, RYAN DONLON can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/T.T.H./Examiner, Art Unit 3695
June 19, 2022
                                                                                                                                                                                                                                                                                                                                                                     
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        6/22/2022